Remanded for the purpose of holding an evidentiary hearing within sixty days to ascertain whether or not appellant, through his trial counsel, made a choice, supported by a reasonable legal basis, not to challenge the police’s due diligence during the period of July 4, 1980 to April 1, 1981; and whether or not the Commonwealth complied with Pa.R. Crim.P. 1100 by using due diligence in seeking to secure the presence of the appellant during the period of July 4, 1980 to April 1, 1981. Jurisdiction is relinquished.
SPAETH, President Judge, concurred in the result.